DETAILED ACTION
Status of the Claims
	Claims 1-3, 5 and 7-21 are pending in the instant application. Claims 5 and 10-20 have been withdrawn based upon Restriction/Election. Claims 1-4, 7-9 and 21 are being examined on the merits in the instant application.

Request for Continued Examination
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/03/2022 has been entered.

Advisory Notice
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	All rejections and/or objections not explicitly maintained in the instant office action have been withdrawn per Applicants’ claim amendments and/or persuasive arguments.
Information Disclosure Statement
	The information disclosure statement submitted on 06/30/2022 was filed before the mailing date of the first office action on the merits subsequent to the above discussed Request for Continued Examination.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

Priority
	The U.S. effective filing date has been determined to be 06/29/2016, the filing date of the instant application. Applicant's claim for a priority date of, 06/30/2015, the filing date of U.S. Provisional Application No. 62/187,120, is acknowledged, however the examiner does not find written description support for “identifying a human in need of improved cognitive function” or the dose being “between about 0.5 g and about 5 g per day”,  in the U.S. Provisional Application No. 62/187,120.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1-3, 7-8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over JUTURU (US 7,576,132; published August, 2009) in view of a reference selected from the group consisting of: Al-Qazzaz et al. (“Cognitive impairment and memory dysfunction after a stroke diagnosis: a post-stroke memory assessment,” 2014, Neuropsychiatric Disease and Treatment Vol. 10, pp. 1677–1691); Hoogman et al. (“Cognitive outcome in adults after bacterial meningitis,” 2007; Journal of Neurology, Neurosurgery & Psychiatry, Vol. 78, No. 10, pp. 1092-1096); Carlson et al. (“Predictors of neurocognitive outcomes on antiretroviral therapy after cryptococcal meningitis: a prospective cohort study,” 2014; Metabolic brain disease Vol. 29, No. 2, pp. 269-279); Kurmann et al. (“Progressive multifocal leukoencephalopathy in common variable immunodeficiency: mitigated course under mirtazapine and mefloquine,” 2015; Journal of neurovirology,  Vol. 21, No. 6, pp. 694-701); or Hung et al. (“Cognitive Decline among Patients with Chronic Obstructive Pulmonary Disease,” 2009; American Journal of Respiratory and Critical Care Medicine, Vol. 180, No. 2, pp. 134-137).
Applicants Claims
	Applicant claims a method of improving cognitive functioning in a human comprising: identifying a human in need of improved cognitive functioning, wherein the identifying includes administering one or more cognitive tests;
administering to the human in need of improved cognitive functioning a composition consisting essentially of an amount of inositol-stabilized arginine silicate effective to improve cognitive functioning in the human; wherein the amount of inositol-stabilized arginine silicate administered is between about 0.5 g to about 5 g per day; wherein the improving cognitive function is selected from the group consisting of: improving mood, improving memory, improving abstract reasoning, improving perceived energy levels, improving attention/working memory, improving new verbal learning and recall, improving expressive language ability, improving visual construction, and improving executive function (instant claim 1).
Elected Species: The Office has required election of “a particular condition needing improved cognitive function or a particular cognitive disorder,” and Applicants elected “the species directed towards mental or physical fatigue, to which Claims 2 & 3 are drawn.”
Determination of the scope 
and content of the prior art (MPEP 2141.01)
            JUTURU teaches that “Arginine, an essential amino acid, is the biosynthetic precursor for the nitric oxide (NO) produced by vascular endothelium […].” NO exerts vasodilatory, antiatherosclerotic, antithrombotic and antioxidant effects, and deficient endothelial production of NO may play a prominent pathogenic role in atherosclerosis, hypertension and diabetes […]. In some though not all clinical studies, parenteral or oral administration of arginine has enhanced vascular NO synthesis […].” Thus, under at least some circumstances, arginine availability can be rate-limiting for NO production. A recently published clinical study indicates that oral arginine can enhance endothelium-dependent relaxation in hypercholesterolemic young people […] which is indicative of increased efficiency of vascular NO production. (col. 2, last paragraph through col. 3, first paragraph).
	JUTURU teaches “The present invention also provides a method of improving
and reducing the infections and infectious diseases and decreases the inflammatory markers associated with cardiovascular disease and bone and joint health disease or disorders in an individual, preferably a mammal, and infections associated with cardiovascular diseases, bone and joint health disorders and associated complications comprising the step of administering to the individual an effective amount of an arginine-silicate-inositol complex. Preferably, the administering step is parenteral or oral. Advantageously, the effective amount is between about 2 mg and about 2,500 mg.” [emphasis added](col. 4, lines 11-16). JUTURU teaches the mammal is preferably a human (col. 5, line 51; col. 6, lines 8, 19, 53, 58-59; col. 7, lines 3-4, 12, 18; col. 8, lines 35-37; and col. 15, lines 23-25). JUTURU further teaches that: “In a preferred embodiment, as a preventative or therapeutic agent for bone and cartilage disorders, cardiovascular disorders or disorders related to metabolic syndrome, arginine silicate inositol is administered three times daily in an amount ranging from about 2 mg to about 2,500 mg.” [emphasis added]. And that “said arginine silicate inositol complex is administered parenterally or orally” (col. 19, lines 60-64; & claims 10 & 14)(instant claim 1, “an amount of inositol-stabilized arginine silicate effective to improve cognitive functioning in a human”; instant claims 7-8).
	JUTURU further teaches that “The present invention also provides a method of reducing the risk of damage due to inflammatory diseases and infections of the brain, heart, lungs, liver, kidneys, skin and gastrointestinal tract. Such inflammatory diseases and infections includes bacterial, fungal and viral diseases, such as cysticercosis, bacterial meningitis, tuberculosis, sarcoidosis, complications of meningitis, herpes simplex virus infection, lyme disease, congenital infections, toxoplasmosis, cytomegalovirus (CMV) infection, rubella, human immunodeficiency virus (HIV) infection, Acquired Immunodeficiency Syndrome (AIDS)-related infections, encephalitis (including post-infection encephalitis and encephalitis caused by HIV or CMV), cryptococcosis and progressive multifocal leukoencephalopathy (PML). Other treatable disorders include, but are not limited to, arthritis, inflammatory skin conditions, transplant-related diseases, inflammatory bowel diseases, cancer, allergies, cardiovascular diseases, rheumatoid arthritis, asthma, chronic obstructive pulmonary disease and endocrine system-related diseases.” [emphasis added](col. 4, lines 22-40). JUTURU further teaches “Still another embodiment of the invention is a method for treating disorders caused by or exacerbated by reduced levels of nitric oxide, preferably pulmonary hypertension, renal disease, atherosclerosis, coronary heart disease, myocardial infarction, ischemia, stroke, hypertension, diabetes, hypercholesterolemia, hyperglycemia, heart failure, Fabry's disease, chronic obstructive pulmonary disease (COPD), […].” (col. 6, lines 39-45).
	The examiner notes that disease conditions that directly affect the brain, and reasonably would have also negatively impacted cognition in a human patient, include: Meningitis is an infection of the meninges, the membranes that surround the brain and spinal cord. Encephalitis is inflammation of the brain itself. Progressive multifocal leukoencephalopathy (PML) is a disease of the white matter of the brain, caused by a virus infection that targets cells that make myelin--the material that insulates nerve cells (neurons). Stroke is a clearly a brain disease that occurs when the blood supply to part of your brain is interrupted or reduced, preventing brain tissue from getting oxygen and nutrients, and resulting in brain cell death. Thus, while the patient class of the instant claims “a human that is mentally or physically fatigued” (instant claims 2 & 3) clearly encompasses a vast number of human patients, the actual disclosure of JUTURU clearly includes diseases that directly affect the brain and would have reasonably been expected to negatively impacted cognition in a human patient. Thus, the patient class overlaps with the disclosure of JUTURU, the active agent, arginine silicate inositol complex, is the same as is the active method step of administering (instant claim 1), and self-administering by mouth (orally)(instant claim 8) are also disclosed by JUTURU. And the amount administered in JUTURU (about 2 mg to about 2,500 mg) fully encompasses the amount claimed (1,500 mg/day, instant claims 7-8). Where the patient class is the same, the active agent (arginine silicate inositol) and administering (orally) is the same, and the amount suggested overlaps with the claimed amount, the result of improved cognitive function would have also been the same.
	Regarding instant claim 21, in the instant case the method of administration, the composition administered and the patient class is the same as the instantly rejected claim and therefore the result would also have been the same and resulted in improved cognitive function observed after about a week.
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of JUTURU is that JUTURU does not expressly teach improving cognitive function by their method or a specific embodiment wherein the arginine silicate inositol is administered to a human patient that is described as mentally and/or physically fatigued, or identifying a human in need of improved cognitive functioning, wherein the identifying includes administering one or more cognitive tests.
	Al-Qazzaz et al. teaches that “Cognitive impairment and memory dysfunction following stroke diagnosis are common symptoms that significantly affect the survivors’ quality of life. Stroke patients have a high potential to develop dementia within the first year of stroke onset. […] This review aims to combine available neuropsychological assessments to develop a post-stroke memory assessment (PSMA) scheme based on the most recognized and available studies. The proposed PSMA is expected to assess different types of memory functionalities that are related to different parts of the brain according to stroke location. An optimal therapeutic program that would help stroke patients enjoy additional years with higher quality of life is presented.” (abstract). 
	Hoogman et al. teaches cognitive outcomes in adults after bacterial meningitis (see whole document). Hoogman et al. teaches that “ Even in patients with apparent good recovery, cognitive impairment occurs frequently, especially after pneumococcal meningitis. The cognitive functions affected by bacterial meningitis differ between studies, most likely because of the limited numbers of patients examined, and the lack of uniformity across studies in assessment methods and in the definition of cognitive impairment. We therefore pooled data on cognitive outcome after bacterial meningitis from three of our previous studies to more clearly determine which cognitive functions are affected by bacterial meningitis and to identify which patients are at risk of developing cognitive impairment.” (p. 1092, first paragraph). Hoogman et al. teaches that “In each study, patients were tested with an identical battery of standardised neuropsychological tests, which has been described previously. The battery included the following: (1) Memory: Rey’s Auditory Verbal Learning Test, Rivermead Behavioural Memory Test subtest story recall and Wechsler Memory Scale Revised subtest visual reproduction. (2) Attention/executive functions: colour–word card of the Stroop Test, numerical speed of the Groningen Intelligence Test (GIT), Trail Making Test part B, Category Fluency, Letter Fluency and Wisconsin Card Sorting Test. (3) Psychomotor functions: Trail Making Test part A, word and colour cards of the Stroop Test, simple and two choice reaction tasks. (4) Intelligence: Abbreviated version of the GIT17 containing verbal and visuospatial reasoning. The Dutch Adult Reading Test was used as an estimator of premorbid intelligence. (5) Questionnaires: The Profile of Mood States (POMS) was used to identify the presence of depressive mood disorders. Additionally, the RAND-3620 21 was administrated to evaluate quality of life and general health.” (p. 1092, col. 2, last paragraph through p. 1093, col. 1, items 1-5).
	Carlson et al. teaches that “HIV-related neurologic complications are a significant cause of global morbidity and mortality. Cryptococcal meningitis is the most common central nervous system (CNS) infection in persons with AIDS worldwide and the most common cause of meningitis in Sub-Saharan Africa.” (p. 269, col. 2, §Introduction, lines 1-5). Carlson et al. teaches that “Cryptococcal meningitis survivors had a “baseline” neurocognitive evaluation conducted approximately 1-month after diagnosis. Follow-up neurocognitive evaluations were performed at 3, 6, and 12 months.” And “The test battery included: World Health Organization-University of California-Los Angeles Auditory Verbal Learning Test (WHO-UCLA AVLT) ([…]), Digit Span Forward and Backward, Semantic Verbal Fluency ([…]), Timed Gait ([…]), Grooved Pegboard ([…]), Finger Tapping ([…]), Weschler Adult Intelligence Scale Symbol Digit ([…]), and Color Trails 1 and 2 ([…]). Table 1 provides further test details.” (p. 270, col. 2, §Clinical evaluation, paragraphs 1-2, Table 1).
	Kurmann et al. teaches that “Progressive multifocal leukoencephalopathy (PML) is caused by JC polyomavirus (JCPyV or JC virus (JCV)) infection of the central nervous system. PML risk factors are HIV infection, immunosuppressive therapy after organ and stem cell transplantation, and immunomodulatory agents used in the treatment of autoimmune disorders.” (p. 695, col. 1, 1st paragraph). Kurmann et al. further teaches that “Our study complies with the Declaration of Helsinki and was approved by the local ethics committee of Bern. Written informed consent was obtained. The 56-year-old patient was followed up at ∼3 monthly intervals between September 2012 and August 2014, when he was last seen, with general clinical and neurological examinations, assessments of Rankin scale and Barthel index (disability, independence in daily activities), Berg balance test (for static and dynamic balance abilities), 10-m walking test, Montreal Cognitive Assessment (MoCA, cognition), and nine-hole peg and box and block tests (manual fine and coarse motor skills performed with right hand under physiotherapist supervision).” (p. 696, col. 1, lines 1-12).
	Hung et al. teaches that “Chronic obstructive pulmonary disease (COPD), including emphysema and chronic bronchitis, affects nearly 14 million adults in the United States and caused more than 130,000 deaths in 2005. The prevalence of COPD increases with age, reaching nearly 14% among those over age 75. It exacerbates a number of problems that burden older adults, including functional disability, cardiovascular morbidity and mortality, and depression and anxiety.” And that “Cognitive impairment, characterized by memory loss, on the other hand, is a significant concern for older adults, because it can cause functional disability and decrease quality of life. Previous studies have observed a higher rate of cognitive
impairment among adults with COPD, particularly among those with severe disease who require oxygen.” (p. 134, col. 1, 1st paragraph through col. 2, line 3). Hung et al. further teaches “Our study included data from the 1996, 1998, 2000, and 2002 waves of the HRS. A similar 35-point cognitive scale was used in all of these waves, which enabled us to compare trends of cognition scores over time. By 1996, there remained 10,964 respondents within the cohort. The full cognition test was performed on all respondents in 1996 regardless of age, but starting from 1998, the full test was performed only on those older than 65 years of age at the time of each survey. We limited our sample to individuals who had completed cognitive testing at baseline in 1996 and in at least one of the subsequent waves in 1998, 2000, or 2002.” (p. 135, col. 1, 1st paragraph).
	Regarding the limitation, identifying a human in need of improved cognitive functioning, wherein the identifying includes administering one or more cognitive tests, JUTURU clearly teaches using arginine silicate inositol administered in the same amount for the same conditions, for example, stroke, bacterial meningitis, Cryptococcal meningitis, PML, and COPD, disease conditions for which identifying cognitive dysfunction by cognitive testing is known and therefore would have been prima facie obvious. Thus, JUTURU provides an implicit basis for identifying the disease conditions and it would have been prima facie obvious to administer cognitive testing for the same, and given that JUTURU clearly teaches using arginine silicate inositol administered in the same amount for the same conditions, the result would have also been the same.
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to orally administer arginine silicate inositol to a patient that is mentally and/or physically fatigued in an amount of 1,500 mg/day, as suggested by JUTURU, in order to reduce the risk of damage due to inflammatory diseases and infections of the brain such as bacterial meningitis, complications of meningitis, encephalitis (including post-infection encephalitis and encephalitis caused by HIV or CMV), cryptococcosis and progressive multifocal leukoencephalopathy (PML), and/or stroke, in said patient as suggested by JUTURU, and further to test cognitive functioning in a patient with a brain disease such as stroke, as taught by Al-Qazzaz et al., bacterial meningitis, as taught by Hoogman et al., cryptococcal meningitis, as taught by Carlson et al., progressive multifocal leukoencephalopathy (PML), as taught by Kurmann et al., and Chronic obstructive pulmonary disease (COPD), as taught by Hung et al., in order to properly assess cognitive functioning (change) in a patient with a brain disease.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
	
	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over JUTURU in view of a reference selected from the group consisting of: Al-Qazzaz et al.; Hoogman et al.; Carlson et al.; Kurmann et al.; or Hung et al., as applied to claims 1-3, 7 and 8 above, and further in view of Nutrition 21 (https://www.eurekalert.org/pub_releases/2007-12/n2-ncd121207.php, 12/13/2007; of record -- entered 10/18/2018).
Applicants Claims
	Applicant claims a method of improving cognitive functioning in a human comprising: administering to a human a composition comprising an amount of inositol- stabilized arginine silicate effective to improve cognitive functioning in the human, as discussed above.
	Applicant further claims the method of claim 1, further comprises administering an amount of a chromium containing complex (instant claim 9).
Elected Species: The Office has required election of “a particular condition needing improved cognitive function or a particular cognitive disorder,” and Applicants elected “the species directed towards mental or physical fatigue, to which Claims 2 & 3 are drawn.”
Determination of the scope 
and content of the prior art (MPEP 2141.01)
            JUTURU teaches that “Arginine, an essential amino acid, is the biosynthetic precursor for the nitric oxide (NO) produced by vascular endothelium […].”, as discussed above and incorporated herein by reference.	 

Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of JUTURU is that JUTURU does not expressly teach improving cognitive function by their method or a specific embodiment wherein the arginine silicate inositol is administered to a human patient that is described as mentally and/or physically fatigued.
	As described above, JUTURU teaches the limitations of Claim 1. They do not teach the administration of a chromium containing complex (instant claim 9). However, Nutrition 21 teaches that administration of chromium picolinate, i.e., a chromium containing complex, improves cognition (page 1). And states that: “These ingredients have been scientifically tested for their ability to improve cognitive function.” (p. 2/3, last two lines), and “Chromium picolinate is an essential trace mineral that promotes healthy blood sugar, which is important because glucose helps fuel the brain.” (p. 3/3, lines 1-2). It would have therefore been obvious to one of ordinary skill to administer chromium picolinate to patients suffering from brain diseases such as infections of the brain, bacterial meningitis, complications of meningitis, encephalitis (including post-infection encephalitis and encephalitis caused by HIV or CMV), cryptococcosis and progressive multifocal leukoencephalopathy (PML), stroke and chronic obstructive pulmonary disease (COPD), as taught by JUTURU.
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to orally administer arginine silicate inositol to a patient that is mentally and/or physically fatigued in an amount of 1,500 mg/day, as discussed above, and further to administer chromium picolinate, as suggested by Nutrition 21 as having beneficial brain-treating effects including promoting healthy blood sugar, which is important because glucose helps fuel the brain.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Response to Arguments:
	Applicant's arguments filed 06/03/2022 have been fully considered but they are not persuasive as Applicants have provided no substantive arguments.
	Applicant argues that the diseases listed in JUTURU col. 4, lines 22-4 and col. 6, lines 39-55, are completely unrelated to the clamed invention (p. 8 through p. 9 line 1). Applicants further argue that “reducing risk of damage” is not improving cognitive function, and JUTURU explicitly teaches examples demonstrating what is meant by the same, demonstrating that reducing risk of damage is unrelated to cognitive function (p. 9, paragraphs 2-3).
	In response the examiner argues that instant claim 1 is generic to “a human in need of improved cognitive function” (line 3) and clearly encompasses stroke patients (instant Specification, p. 3, [0013]; p. 13, [0052]). The method steps and composition administered are the same in JUTURU as in the rejected claims, thus administering the same composition to a stroke patient in the same amount would have reasonably resulted in the same outcome (see, e.g., MPEP §2145-II). 
Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 1-3, 7-8 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-15 of U.S. 7,576,132 (JUTURU, above; hereafter ‘132) in view of in view of a reference selected from the group consisting of: Al-Qazzaz et al. or Hung et al..
	Claims 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-15 of ‘132 in view of in view of in view of a reference selected from the group consisting of: Al-Qazzaz et al.; Carlson et al.; Kurmann et al.; or Hung et al.; and further in view of Nutrition 21 (https://www.eurekalert.org/pub_releases/2007-12/n2-ncd121207.php, 12/13/2007; of record).
	Instant claims 1 and 9 are discussed above.
	With regard to claim 1, ‘132 claims a method of administering inositol-stabilized arginine complex to an individual (Claim 10), including a mammal (claim 15) where a human patient would have been an anticipated choice. ‘132 claims treating “a disorder caused by or exacerbated by reduced levels of nitric oxide in an individual” (claim 10) including chronic obstructive pulmonary disease (COPD) (claim 11), and including stroke (disclosed: col. 6, lines 39-39-43), infections of the brain such as bacterial meningitis, encephalitis, progressive multifocal leukoencephalopathy (PML) (disclosed: col. 4, lines 22-40).
	The difference between the instantly rejected claims and the claims of ‘132 is that the claim of ‘132 do not expressly claim a step of cognitive testing in the treated individual (instant claim 1) or further administering an amount chromium containing complex (instant claim 9). The deficiency in cognitive testing is cured by the teachings of a reference selected from the group consisting of: Al-Qazzaz et al., Hoogman et al., Carlson et al., Kurmann et al., or Hung et al. The deficiency in further administering an amount chromium containing complex is cured by the teachings of Nutrition 21.
	Al-Qazzaz et al. teaches that cognitive impairment and memory dysfunction following stroke, and cognitive testing for the same, as discussed above and incorporated herein by reference.
	Hung et al. teaches that chronic obstructive pulmonary disease (COPD), and cognitive testing for the same, as discussed above and incorporated herein by reference.
	The teachings of Nutrition 21 are discussed above and incorporated herein by reference.
	It would have been prima facie obvious before the effective filing date of the claimed invention that the instantly rejected claims are an obvious variant of the claims of ‘132 because the active agent -- inositol-stabilized arginine -- is the same, the method step of administering is the same, the dose -- 0.5 g to 5 g/day -- is substantially identical, and the patient class overlaps with the patient class of the instant claims (claim 10 & 11-in part). Additionally, it would have been prima facie obvious to administer cognitive testing in a patient suffering from a brain disease (stroke, bacterial meningitis, encephalitis, progressive multifocal leukoencephalopathy (PML)) or a disease that would have been reasonably expected to affect cognition (COPD), in order to properly assess cognitive functioning (change) in a patient with a brain disease. The skilled artisan would have been motivated to modify the claims of ‘132 and produce the instantly rejected claim in order to claim additional disease conditions treatable with inositol-stabilized arginine. Furthermore, the skilled artisan would have had a reasonable expectation of success in producing the invention of the instantly rejected claims because the active agent -- inositol-stabilized arginine -- is the same, the method step of administering is the same, the dose -- .05 g to 5 g/day -- substantially identical, and the patient class overlaps with the patient class of the instant claims, additionally extending the same method to additional patients would have required no more than an ordinary level of skill in the art.
	Claims 1-3, 7-8 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-15 of U.S. 10,959,971 (hereafter ‘971).
	Claims 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-15 of ‘971 in view of Nutrition 21 (https://www.eurekalert.org/pub_releases/2007-12/n2-ncd121207.php, 12/13/2007; of record).
	Instant claims 1, 4 and 9 are discussed above.
	With regard to claim 1, ‘971 claims  a method of improving cognitive functioning in a human comprising: administering an amount of an inositol-stabilized arginine silicate complex and free inositol effective to improve cognitive functioning in the human (claim 1). And wherein the amount of inositol-stabilized
arginine silicate complex administered is between about 0.5 g to 5 g per day (claim 2). 
	The difference between the instantly rejected claims and the claims of ‘971 is that the claim of ‘971 do not expressly claim a step of cognitive testing in the treated individual or further administering an amount chromium containing complex (instant claim 9).
	In regards to the cognitive testing (instant claim 1), the broadest reasonable interpretation includes any test that can measure improved cognitive function. ‘917 further claims “the improving cognitive functioning comprises increasing the speed to perform a task, decreasing the number of errors when performing a task, improving performance when playing a video game, and/or more accurate control of an unmanned vehicle or remote controlled vehicle.” (claim 7), thus implicitly requiring a cognitive test to determine the result of “increasing the speed to perform a task, decreasing the number of errors when performing a task, improving performance when playing a video game, and/or more accurate control of an unmanned vehicle or remote controlled vehicle”.
	Regarding instant claim 21, ‘917 claims “improving cognitive functioning” which is implicitly tested as discussed above. “The specification can be used as a dictionary to learn the meaning of a term in the claim.” (MPEP §804-II(B)(2)(a)), and in the instant case the improving cognitive functioning is disclosed as after about a week (col. 5, lines 15-17), and Example 1 where “TMT B and Stroop Test were conducted pre-dose at least 15 minutes post-dose, and following 60 minutes […] of video game playing on day 1 and day 7.” (col. 9, lines 6-8).
	The teachings of Nutrition 21 are discussed above and incorporated herein by reference.
	It would have been prima facie obvious before the effective filing date of the claimed invention that the instantly rejected claims are an obvious variant of the claims of ‘917 because the active agent -- inositol-stabilized arginine -- is the same, the method step of administering is the same, the dose -- 0.5 g to 5 g/day -- is identical, and the patient class overlaps with the patient class of the instant claims (a human). Additionally, it would have been prima facie obvious to administer cognitive testing in a human to establish “the improving cognitive functioning” in “increasing the speed to perform a task, decreasing the number of errors when performing a task, improving performance when playing a video game, and/or more accurate control of an unmanned vehicle or remote controlled vehicle.” The skilled artisan would have been motivated to modify the claims of ‘917 and produce the instantly rejected claim in order to claim additional cognitive results from the administering of inositol-stabilized arginine. Furthermore, the skilled artisan would have had a reasonable expectation of success in producing the invention of the instantly rejected claims because the active agent -- inositol-stabilized arginine -- is the same, the method step of administering is the same, the dose -- 0.5 g to 5 g/day -- is identical, and the patient class overlaps with the patient class of the instant claims (a human), additionally extending the same method to additional cognitive results would have required no more than an ordinary level of skill in the art.
Response to Arguments:
	Applicant's arguments filed 11/18/2021 have been fully considered but they are not persuasive.
	Applicant’s argument that JUTURU fail to (i) determine a human in need of improved cognitive functioning, by administering one or more cognitive tests, and (ii) administering ASI to the human to improve cognitive function, and administering cognitive testing is not a routine practice in the art for treating the generically claimed disorders (p. 12, lines 8-11). Applicants further disagree with the scope of claim 10, as construed by the Office Action, and argue that “it is not possible to find the instantly claimed invention in view of Juturu’s claim 10 without changing the scope of Juturu’s unrelated claim 10.” (p. 12, lines 12-16).
	In response the examiner argues that the disease condition COPD is expressly listed in claim 11, and claim 10 is generic to “a disorder caused by or exacerbated by reduced levels of nitric acid” where “The specification can be used as a dictionary to learn the meaning of a term in the claim.” (MPEP §804-II(B)(2)(a)). The generic language is disclosed as including stroke as wall (col. 6, lines 39-55). Additionally instantly rejected claims are directed to methods of improving cognitive function in a human by administering inositol-stabilized arginine silicate (instant claim 1), where the active agent -- inositol-stabilised arginine -- is the same, the method step of administering is the same, the dose -- 2 mg to 2,500 g/day/Kg body weight -- substantially identical, and the patient class overlaps with the patient class of the instant claims (claim 10 & 11-in part). Particularly the definition of “disorders” in claim 10 of ’132 is properly construed as including stroke and COPD each of which would have been expected to be accompanied by cognitive deficits.
	The examiner acknowledges applicant's wish to hold the obvious-type double patenting rejection over USPN 10,959,971 in abeyance until allowable subject matter is indicated. Applicant is advised that the Patent Office does not hold either objections or rejections in abeyance, therefore the rejection is maintained. Additionally, the rejection is not a provisional rejection and 37 C.F.R. 1.111(b) makes clear that “In order to be entitled to reconsideration or further examination, the applicant or patent owner must reply to the Office action. The reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner’s action and must reply to every ground of objection and rejection in the prior Office action.” [emphasis added].
	The examiner suggest Applicants amend around the JUTURU reference by expressly limiting the patient class to those not disclosed therein (e.g. limited to disease conditions such as those listed in withdraw claims 12-13 without stroke), and either file a terminal disclaimer or amend around the U.S. 10,959,971 Patent.
Conclusion
	Claims 1-3, 7-9 and 21 are pending and have been examined on the merits. Claims 1-3, 7-9 and 21 are rejected under 35 U.S.C. 103; and claims 1-3, 7-9 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of USPN’s 7,576,132 and 10,959,971. No claims allowed at this time.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868.  The examiner can normally be reached on M-F, 8-5 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Blanchard can be reached at (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IVAN A GREENE/Examiner, Art Unit 1619        


/TIGABU KASSA/Primary Examiner, Art Unit 1619